 Case 9:18-cv-00517-GLS-DJS Document 33 Filed 08/31/21 Page 1 of 3




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
DONALD E. GLASS,

                        Petitioner,                 9:18-cv-517
                                                    (GLS/DJS)
                 v.

SUPERINTENDENT,

                        Respondent.
APPEARANCES:                            OF COUNSEL:

FOR THE PETITIONER:
DONALD E. GLASS
Pro Se
15-A-0494
Green Haven Correctional Facility
P.O. Box 4000
Stormville, NY 12582

FOR RESPONDENT:
HON. LETITIA JAMES                      JAMES FOSTER GIBBONS
New York State Attorney General         Assistant Attorney General
28 Liberty Street
New York, NY 10005

Gary L. Sharpe
Senior District Judge

                                  ORDER

     The above-captioned matter comes to this court following a Report-

Recommendation and Order (R&R) by Magistrate Judge Daniel J. Stewart,

duly filed July 30, 2021. (Dkt. No. 30.) Following fourteen days from the
  Case 9:18-cv-00517-GLS-DJS Document 33 Filed 08/31/21 Page 2 of 3




service thereof, the Clerk has sent the file, including any and all objections

filed by the parties herein.

      No objections having been filed,1 and the court having reviewed the

R&R for clear error, it is hereby

      ORDERED that the Report-Recommendation and Order (Dkt. No.

30) is ADOPTED in its entirety; and it is further

      ORDERED that the petition (Dkt. No. 1) is DENIED and DISMISSED;

and it is further

      ORDERED that no certificate of appealability shall issue because

petitioner has failed to make a “substantial showing of the denial of a

constitutional right” as required by 28 U.S.C. § 2253(c)(2)2; and it is further

      ORDERED that the Clerk close this case; and it is further

      ORDERED that the Clerk provide a copy of this Order to the parties

in accordance with the Local Rules of Practice.

IT IS SO ORDERED.



       1
         On August 11, 2021 and August 12, 2021, plaintiff filed letters that do not raise any
objections to the R&R.
       2
         See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); see also Richardson v. Greene,
497 F.3d 212, 217 (2d Cir. 2007) (holding that, if the court denies a habeas petition on
procedural grounds, “the certificate of appealability must show that jurists of reason would find
debatable two issues: (1) that the district court was correct in its procedural ruling, and (2) that
the applicant has established a valid constitutional violation”).

                                                 2
 Case 9:18-cv-00517-GLS-DJS Document 33 Filed 08/31/21 Page 3 of 3




August 31, 2021
Albany, New York




                                    3
